         Case 2:20-cv-00966-NR Document 174 Filed 07/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Sean R. Keegan, Esquire and Babst, Calland, Clements and

Zomnir, P.C. as counsel for Defendants, Armstrong County Board of Elections; Huntingdon

County Board of Elections; Lawrence County Board of Elections; Montour County Board of

Elections, Venago County Board of Elections; and York County Board of Elections, in the above-

captioned action.

                                                  Respectfully submitted,

                                                  BABST, CALLAND, CLEMENTS
                                                  and ZOMNIR, P.C.

 Date: July 23, 2020                              /s/ Sean R. Keegan
                                                  Sean R. Keegan
                                                  PA I.D. No. 316707
                                                  skeegan@babstcalland.com
                                                  Two Gateway Center, 6th Floor
                                                  Pittsburgh, PA 15222
                                                  412-394-5400

                                                  Counsel for Defendants, Armstrong County
                                                  Board of Elections; Huntingdon County
                                                  Board of Elections; Lawrence County Board
                                                  of Elections; Montour County Board of
                                                  Elections, Venago County Board of Elections;
                                                  and York County Board of Elections
Case 2:20-cv-00966-NR Document 174 Filed 07/23/20 Page 2 of 3




                                 Also counsel for Bedford County Board of
                                 Elections, Blair County Board of Elections,
                                 Columbia County Board of Elections,
                                 Dauphin County Board of Elections, Fayette
                                 County Board of Elections, Indiana County
                                 Board of Elections, Lackawanna County
                                 Board of Elections, Mercer County Board of
                                 Elections, Northumberland County Board of
                                 Elections, and Centre County Board of
                                 Elections (appearance previously entered)
         Case 2:20-cv-00966-NR Document 174 Filed 07/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Sean R. Keegan
